     Case 2:19-cv-06803-MAA Document 23 Filed 12/17/20 Page 1 of 2 Page ID #:606



1    STUART T. BARASCH, ESQ.
2    Of Counsel, Olinsky Law Group
     P.O. Box 961718
3
     El Paso, TX 79996
4    Telephone: (213) 621-7622
     Facsimile: (213) 621-2536
5
     Email: Stuartbarasch@gmail.com
6

7
     Attorney for Plaintiff, Michelle Marie Smith

8

9    UNITED STATES DISTRICT COURT
     CENTRAL DISTRICT OF CALIFORNIA- LOS ANGELES DIVISION
10

11   MICHELLE MARIE SMITH,
12
                        Plaintiff,         CASE NO.: 2:19-cv-06803-MAA
13        -v-
14
     COMMISSIONER OF SOCIAL SECURITY,
15

16                      Defendant.
17

18                PROPOSED ORDER AWARDING ATTORNEY’S
19                FEES PURSUANT TO THE EQUAL ACCESS TO
                        JUSTICE ACT, 28 U.S.C. § 2412 (d)
20

21
           Before the Court is a Motion for Attorney’s Fees pursuant to the Equal
22

23   Access to Justice Act, 28 U.S.C. § 2412(d). Based on the pleadings as well as the
24
     position of the defendant commissioner, and recognizing Plaintiff’s waiver of
25

26   direct payment and assignment of EAJA to her counsel,
27

28
                                              1
     Case 2:19-cv-06803-MAA Document 23 Filed 12/17/20 Page 2 of 2 Page ID #:607



1          IT IS HEREBY ORDERED that attorney fees and expenses in the amount
2
     of Five Thousand Dollars ($5,000.00) pursuant to the Equal Access to Justice Act,
3

4    28 U.S.C. § 2412(d) are awarded to Plaintiff.
5

6

7
           If the U.S. Department of the Treasury determines that Plaintiff’s EAJA

8    fees, expenses, and costs are not subject to offset allowed under the Department of
9
     the Treasury’s Offset Program (TOPS), then the check for EAJA fees, expenses,
10

11   and costs may be made payable to Plaintiff’s Attorneys Of Counsel firm,
12
           Olinsky Law Group EIN XX-XXXXXXX
13

14
           Whether the check is made payable to Plaintiff or to Olinsky Law Group,

15   the check shall be mailed to the following address:
16
           Olinsky Law Group
17
           250 S Clinton St Ste 210
18         Syracuse NY 13202
19

20
     So ordered.
21

22
             12/17/20
     Date: ________________                       ______________________________
                                                    _____________________________

23                                                Maria
                                                   aria A. Audero
24                                                United States Magistrate Judge
25

26   [Proposed Order proffer: Stuart T. Barasch; copy to Lara A. Bradt]
27

28
                                              2
